
	
		I
		111th CONGRESS
		2d Session
		H. R. 5420
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Perlmutter (for
			 himself and Mr. Coffman of Colorado)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a tax credit for job training by successful
		  companies, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Incentives for Successful Companies
			 Act of 2010.
		2.Credit for job
			 training by successful companies
			(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business-related credits) is amended
			 by adding at the end the following new section:
				
					45S.Job training by
				successful companies
						(a)General
				RuleFor purposes of section
				38, the successful company job training credit determined under this section
				for the taxable year is an amount equal to the amount paid or incurred by the
				employer in providing qualified job training during the taxable year.
						(b)Qualified job
				trainingFor purposes of this
				section—
							(1)In
				generalThe term qualified job training means job
				training provided to a United States employee within the 4-week period
				beginning on the hiring date of such employee. The preceding sentence shall
				apply only to those United States employees who first begin work for the
				taxpayer after the date of the enactment of this section.
							(2)Items
				includedSuch term includes—
								(A)properly allocated
				labor, material, and associated overhead costs for the trainers,
								(B)non-working paid
				training hours, and
								(C)associated
				overhead for the trainees.
								(3)Items
				excludedSuch term does not include general and administrative
				costs.
							(c)United States
				employeeFor purposes of this
				section—
							(1)In
				generalThe term United States employee means an
				individual who is lawfully present in the United States and employed full time
				by the taxpayer in the United States.
							(2)Valid social
				security account number requiredSuch term shall not include any
				individual who does not have a valid social security account number.
							(3)Social security
				account numberThe term social security account
				number means a social security number issued to an individual by the
				Social Security Administration (other than a social security number issued
				pursuant to clause (II) (or that portion of clause (III) that relates to clause
				(II)) of section 205(c)(2)(B)(i) of the Social Security Act).
							(d)Other
				definitionsFor purposes of this section—
							(1)Successful
				companyThe term
				successful company means any United States company or enterprise
				which the Secretary determines—
								(A)maintains a
				long-term United States growth plan that meets the criteria established by the
				Secretary under this section,
								(B)as of the time of the determination, is
				experiencing financial performance and achieving a balance sheet would have
				qualified such company or enterprise for a certain level of loan from primary
				lending sources of such company or enterprise as of June 1, 2008, on the basis
				of credit and underwriting criteria in effect on such date, but cannot get
				access to loans from such lending sources as of the date of such determination
				because of current tighter credit and underwriting criteria, and
								(C)in the most recent calendar year had an
				average of not fewer than 5 employees and not more than 500 employees.
								(2)Hiring
				dateThe term hiring date has the meaning given such
				term by section 51(d)(11).
							(3)United
				StatesThe term United States includes the District
				of Columbia and the possessions of the United States.
							(e)Special
				rules
							(1)Monetization of
				creditAt the election of the taxpayer, the credit allowed under
				this section shall be treated as a credit allowed under subpart C and not
				allowed under subsection (a).
							(2)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
							(f)TerminationSubsection
				(a) shall not apply to taxable years beginning after December 31,
				2014.
						.
			(b)Credit To be
			 part of general business creditSubsection (b) of section 38 of
			 such Code (relating to general business credit) is amended by striking
			 plus at the end of paragraph (35), by striking the period at the
			 end of paragraph (36) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(37)the successful company job training credit
				determined under section
				45S(a).
					.
			(c)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 45R the following new item:
				
					
						Sec. 45S. Job training by successful
				companies.
					
					.
			(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Increase in
			 expensing by successful companies
			(a)In
			 generalSection 179 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(6)Special rule for
				successful companies
						(A)In
				generalIn the case of a
				successful company, for each taxable year beginning before 2015—
							(i)Dollar
				limitationParagraph (1) shall be applied by substituting
				$250,000 for the dollar amount otherwise in effect for such
				taxable year.
							(ii)Reduction in
				limitationParagraph (2)
				shall be applied by substituting $800,000 for the dollar amount
				otherwise in effect for such taxable year.
							(B)Successful
				companyFor purposes of subparagraph (A), the term
				successful company has the meaning given such term by section
				45S(d)(1).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2010.
			
